DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.
 
Status of Claims
	Claims 1-6, 8-13, 15, and 16 of US Application No. 16/592,534, filed on 03/01/2022, are currently pending and have been examined. Claims 1 and 9 have been amended.

Response to Arguments
	Applicant’s arguments, see REMARKS 03/01/2022, with respect to the rejection of claims 1-6, 8-13, 15, and 16, under 35 USC §101, have been fully considered but are unpersuasive. Therefore, the previous rejection is maintained.

	Applicant’s arguments with respect to the rejection of claims 1-6, 8-11, 13, 15, and 16, under 35 USC §102, have been fully considered and is persuasive. Therefore, the previous rejections have been withdrawn and new rejection is made below.

	The applicant argues, with respect to the rejection of claims 1-6, 8-13, 15, and 16, under 35 USC §101:
“…it is respectfully submitted that the claims define "significantly more" than the alleged "abstract idea." Specifically, the claims embody a particular solution to a problem or a particular way to achieve a desired outcome. In this regard, the holding of McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016) is relevant to the present application, in which case the court held that an abstract idea or data collection can be patent eligible if directed to "a particular solution to a problem or a particular way to achieve a desired outcome defined by the claimed invention, as opposed to merely claiming the idea of a solution or outcome (e.g., McRO's claims defined a specific way, namely use of particular rules to set morph weights and transitions through phonemes, to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, and thus were not directed to an abstract idea)" (emphasis added).” Further stating: “it is respectfully submitted that the combinations embodied by the claims provide a particular solution to a problem or a particular way to achieve a desired outcome. For example, the claimed combinations embody a particular way to achieve a desired outcome by using a novel set of rules (first-third power, states of supply power, costs, etc.) to make it possible to improve the accuracy of determining the driving lane of a vehicle by using the driving state of a surrounding vehicle to correct an error that may occur when determining the driving lane by using the rule-based technique. Accordingly, claims 1-6, 8-11, 13, 15 and 16 are directed to patent-eligible subject matter (notwithstanding the "abstract idea" allegation) as held in the McRO case.”

	The Applicant is claiming an improvement to an abstract idea, i.e., improving the accuracy of determining the driving lane of a vehicle. The use of generic data, i.e., the surrounding of the vehicle or vehicle operating parameters does not amount to significantly more. Therefore, the Examiner finds this argument unpersuasive. 

	Applicant further argues: 

“Moreover, "[l]imitations that may be enough to qualify as 'significantly more' when recited in a claim with a judicial exception include: . . . "[i]mprovements to . . . a technology or technical field." Bascon Global Internet Services, Inc. v. AT&T Mobility LLC, 2015-1763 (Fed. Cir. June 27, 2016). Accordingly, as claims 1-6, 8-11, 13, 15 and 16 can improve "the accuracy of determining the driving lane of a vehicle" technology, it is respectfully submitted that claims 1-6, 8-11, 13, 15 and 16 provide significantly more than the alleged "abstract idea."” Further stating: “Here, the claims disclose a specific manner of displaying the driving lane to the user. The display is configured to perform significantly more than the abstract idea alleged by the Examiner. The display unit 50 is configured to display the driving lane determined or corrected by a controller as well as the case where a surrounding vehicle is changing a lane or overtaking the user's vehicle. It would be understood by a person with ordinary skill in the art that the determination of a driving lane and position of a surrounding vehicle is done so in a specific manner, analogous to that discussed in the Core Wireless case, and is not simply an abstract idea. Also, as Core Wireless case is directed to an improved "display," the lane determination of the pending application is performed in a specific manner and is configured to be displayed on the display unit 50 in claims 1 and 9”

	The Applicant is claiming that their claimed display and the display of Core Wireless are equivalent. The Examiner disagrees. The Applicant’s display merely displays data without the input of the driver, whereas in Core Wireless the display appears to be configurable by the user. If the Applicant’s display were interactive to allow the user to change the display in a specific way then the argument would be more persuasive. However, as the display is claimed the argument is unpersuasive. 

	Finally, the Examiner suggest the Applicant amend the claims to provide for a vehicle control in response to the detection of the surrounding areas (see ¶ [0064]). By providing a vehicle control in response to the detection or receipt of data the Applicant would likely overcome the rejection under 35 USC §101.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, 15, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
	Claim 1 is directed towards an apparatus for informing a driving lane. Claim 9 is directed towards a method of an apparatus for informing a driving lane.

Step 2A, Prong 1
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception. Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.

In the instant application, independent claim 1 recites:

“…receive navigation information...”

“…detect front and surrounding states of own vehicle and provide detection results…”

“…determine a driving lane of a highway from the navigation information…”

“…detect a lane change and a surrounding vehicle…”

“…correct the driving lane…”

“…determine the driving lane by using the rule-based technique and corrects an error of the driving lane…”

Independent claim 9 recites substantially similar limitations.

 These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind. Therefore these limitations are abstract ideas and claims 1 and 9 are directed to a judicial exception. 

Step 2A, Prong 2
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application:

the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;

the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;

the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;

the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and

the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Examples in which the judicial exception has not been integrated into a practical application include:

the additional element(s) merely recites the words ‘‘apply it' '  (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 

the additional element(s) adds insignificant extra-solution activity to the judicial exception; and

the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

See the 2019 Revised Patent Subject Matter Eligibility Guidance.

In the instant application, claims 1 and 9 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claims 1 and 9 recite “a controller” at a high level.  The specification identifies the controller generically as a general processor or circuit. – See specification at ¶ [0029].  The processor(s) is merely a computer used as a tool to perform the abstract idea. Additionally, claims 1 and 9 recite the elements: a navigation information receiver, a driver assistant system sensor. The specification identifies the elements generically – See Specification at ¶ [0029]. Therefore, this limitation fails to integrate the abstract idea into a practical applications and does not amount to significantly more than the judicial exception. Claim 1 further recites a “...displaying the driving lane…” The act of displaying processed or received data is a form of insignificant extra-solution activity and therefore does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

 These combinations of elements also merely describe a generic computer that is used as a tool to perform the abstract idea.  The controller, receiver, DAS, and display unit are presented at a high level of generality (i.e., as a general means of receiving, processing, and displaying data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. These steps are not meaningful limitations on the judicial exception.  The controller, receiver, DAS, and display are recited so generically (no details whatsoever are provided other than that they are a processor and/or circuit and a display unit) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Therefore, claims 1 and 11 do not recite additional elements that integrate the judicial exception into a practical application of that exception.

Step 2B
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.

In the instant application, claims 1 and 9 include the additional elements “and the case where the surrounding vehicle is changing a lane or overtaking the own vehicle” which further defines the abstract idea above and is not sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. 

Based on the above analysis, claims 1 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 2 and 10 recite “wherein the navigation information includes at least one information of a main road, a branch road, a merge road, a number of lanes, and a curvature of the highway.” Which further defines an abstract idea identified above. However, the claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 3 recites “wherein the DAS sensor includes at least one of a front camera, a front radar, a rear radar, and a side radar.” Which further defines an abstract idea identified above. However, the claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 4 and 15 recite: “an output unit configured to output the driving lane determined or corrected by the controller to a surrounding control device.” However, the output unit is generically described and, therefore, claims 4 and 15 do not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 5 and 11 recite additional abstract ideas that may be performed mentally, i.e., “…determines from the navigation information whether the own vehicle has entered a main road of the highway and determines the driving lane from a number of lanes that have been inputted.” In the instant application claims 5 and 11 recite “the controller”. However, as in claim 1 the controller is disclosed at a high level of generality. Therefore, “the controller” is no more than a generic computing element that is performing a generic computing activity. Thus, claims 5 and 11 do not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 6 and 13 recite additional abstract ideas that may be performed mentally, i.e., “…determines the driving lane by probabilistically classifying a driving state of the surrounding vehicle based on a distance to the surrounding vehicle, a relative speed, a driving direction, and a detection time.” In the instant application claims 6 and 13 recite “the controller”. However, as in claim 1 the controller is disclosed at a high level of generality. Therefore, “the controller” is no more than a generic computing element that is performing a generic computing activity. Thus, claims 6 and 13 do not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 8 and 16 recite “wherein the controller displays a surrounding preceding vehicle detected by the DAS sensor together with the driving lane.” as discussed above, the controller is generically described and the displaying of received or processed information is a form of insignificant extra-solution activity. Therefore, claims 8 and 16 do not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim(s) 1-6, 8-11, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Szczerba et al. (2010/0253598 A1, “Szczerba”) in view of Jung et al. (US 2019/0217863 A1, “Jung”).

	Regarding claims 1 and 9, Szczerba discloses a lane of travel on windshield heads-up display and teaches:

an apparatus for informing a driving lane, comprising: (Vehicle 100 contains an enhanced vision system (EVS) to represent graphical images upon a windscreen of a vehicle describing an operational environment for the vehicle, i.e., provides information regarding driving lanes - See at least ¶ [0049] and Fig. 19)

a navigation information receiver configured to receive navigation information; 5(Vehicle 100 includes GPS device 140, i.e., a navigation information receiver - See at least ¶ [0050])

a driver assistant system (DAS) sensor configured to detect front and surrounding states of own vehicle (Vehicle 100 includes a sensor system, i.e., a driver assistant system sensor, comprising at least a camera system 120 and a radar system 125) and provide a detection result; (Vehicle 100 contains a collision preparation system (CPS) to determine if tracked objects will collide with the vehicle. This system includes warning the operator of the vehicle if a collision is likely, i.e., provides detection results - See at least ¶ [0114], [0124], and Fig. 33)

a controller configured to determine a driving lane of a highway from the navigation information, (visual data may be used to determine which lane the vehicle 100 is traveling, e.g., the far left lane of the highway - See at least ¶ [0101], [0157], and Fig. 34) detect a lane change (If visual data places the vehicle in a left hand lane of a three-lane-road and utilizing the upcoming exit will require two lane changes, i.e., a detected lane change, the information indicating the upcoming exit can be identified as critical information warranting a graphical display or an increased urgency in a graphical display upon the HUD.) and a 10surrounding vehicle (Where a vehicle is positioned in the neighboring lane posing a threat of collision if a lane change is executed, the graphic may be changed to indicate a message to stop the lane change - See at least ¶ [0181] and Fig. 34) by using a rule-based technique (Vehicle 100 may determine an upcoming lane change if visual data places the vehicle in the left hand lane of a three-lane-road and the utilizing the upcoming exit will require two lane changes - See at least ¶ [0157])  and a naïve Bayesian classification technique (Surrounding objects are classified according to any number of classifiers - See at least ¶ [0119]; Kalman filters, i.e., Bayesian classifier techniques, are used to estimate the position and velocity of surrounding objects, i.e., vehicles - See at least ¶ [0121]) based on the front and surrounding states inputted from the DAS sensor, (features are extracted from sensor inputs and classified according to any number of classifiers, e.g., fast moving object, slow moving object, stationary object etc. - See at least ¶ [0119]) and correct the driving lane; and  (The errors caused by a lack of updates of the GPS module may be compensated for by using Kalman filters, i.e., Bayesian classification techniques - See at least ¶ [0140]-[0141])

a display unit configured to display the driving lane determined 15or corrected by the controller (Vehicle 100 contains heads up display (HUD) 150 - See at least ¶ [0050]; the driving lanes are displayed on HUD 150 - See at least ¶ [0181] and Fig. 34)  and the case where the surrounding vehicle  [observed] (In the event of critical information, i.e., an obstacle, a virtual rearview mirror can be displayed upon the windscreen, utilizing a rearward pointing camera. In the alternative, a panoramic view could be projected using multiple camera, for instance, in a broad, vertically thin patch of display along the top of the windscreen, illustrating, for example, a view around the rear 180 degrees of the vehicle, thereby eliminating traditional blind-spots caused by known mirror configurations - See at least ¶ [0172]; The cameras may show vehicles in the rear of vehicle blocking the lane - See at least Fig. 34)

wherein the controller determines the driving lane (The controller modules determine the driving lane - See at least ¶ [0136]-[0146]) by using the rule-based technique (Present inputs relating to the current position and travel of the vehicle can be utilized to generate data related to the lane geometry in the area of the vehicle and the position and orientation of the vehicle in relation to the lane - See at least ¶ [0136]) and 20corrects an error of the driving lane by using the naive Bayesian classification technique. (The errors caused by a lack of updates of the GPS module may be compensated for by using Kalman filters, i.e., Bayesian classification techniques - See at least ¶ [0140]-[0141])

	Szczerba does not explicitly disclose and the case where the surrounding vehicle is changing a lane or overtaking the own vehicle. However, Jung discloses vehicle control device mounted on vehicle and method for controlling the vehicle and teaches:

and the case where the surrounding vehicle is changing a lane or overtaking the own vehicle, (When a rearward vehicle that attempts to pass the vehicle 100 is detected, a message 1900 asking whether to monitor the rearward vehicle can be output. In response to this, when the “ OK ” button is pressed, a first icon 1910 corresponding to the vehicle 100 and a second icon 1920 corresponding to the rearward vehicle which is overtaking can be output on the road image. A progress bar 1930 for indicating the progress of overtaking of the other vehicle may also be output - See at least ¶ [0193]-[0194] and Fig. 19)

	In summary, Szczerba discloses a vehicle display which can display vehicles all around the vehicle, including adjacent lanes and rearward of the vehicle. Szczerba does not explicitly disclose displaying these vehicles when they are changing lanes or overtaking the ego vehicle. However, Jung discloses vehicle control device mounted on vehicle and method for controlling the vehicle and teaches identifying an overtaking vehicle and displaying its progress to the driver. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the lane of travel on windshield heads-up display of Szczerba to provide for displaying an overtaking vehicle, as taught in Jung, to check the progress of overtaking of another vehicle in real time. (At Jung ¶ [0204])	

	Regarding claims 2 and 10, Szczerba further teaches:

wherein the navigation information includes at least one information of a main road, a branch road, a merge road, a number of lanes, and a curvature of 20the highway. (the EVS may determine where to turn, i.e., branch road, when to exit, i.e., merge, how many lanes are on the road, and the road curvature - See at least ¶ [0126], [0157], [0183])

	Regarding claim 3, Szczerba further teaches:

wherein the DAS sensor includes at least one of a front camera, a front radar, a rear radar, and a side radar. (Vehicle 100 contains front facing camera 120 and front facing radar 125 - See at least ¶ [0050] and Fig.1)

	Regarding claims 4 and 15, Szczerba further teaches: 

further comprising: an output unit configured to output the driving lane determined or corrected by the controller to a surrounding control 5device. (Utilizing semi-autonomous driving, wherein automatic vehicle lateral control is utilized through a lane keeping system coupled with an automatic steering mechanism, i.e., a surrounding control device - See at least ¶ [0161])

	Regarding claim 5 and 11, Szczerba further teaches:

wherein the controller determines from the navigation information whether the own vehicle has entered a main road of the highway (A display theme can be selectably switched based upon vehicle speed or road type, e.g., a highway theme. Themes could be selected according to GPS location, i.e., navigation information - See at least ¶ [0166]) and determines the driving 10lane from a number of lanes that have been inputted. (Visual data may be used to determine which lane, e.g., far left of three, the vehicle is traveling in - See at least ¶ [0157])

	Regarding claims 6 and 13, Szczerba further teaches: 

wherein the controller determines the driving lane (Vehicle 500 may determine that Vehicle 520 is in the same lane as itself, i.e., determines the driving lane - See at least ¶ [0155]) by probabilistically classifying a driving state of the surrounding vehicle (objects and their state, i.e., speed and distance, are classified using a markov decision process, i.e., probabilistically - See at least ¶ [0119]-[0121]) based on a distance to the 15surrounding vehicle, a relative speed, (Relative speed is used as contextual information for tracking an object - See at least ¶ [0155]) a driving direction, (vehicle 500 may detect that vehicle is travelling in the opposite direction as itself - See at least ¶ [0155]) and a detection time (Vehicle 500 collects information regarding the target object, i.e., a surrounding vehicle, as relative range, i.e., distance, from the vehicle at times t1, t2, and t3, i.e., detection times - See at least ¶ [0155]).

	Regarding claims 8 and 16, Szczerba further teaches:

wherein the controller displays a surrounding preceding vehicle detected by the DAS sensor 22together with the driving lane. (The controller displays neighboring vehicles sensed through sensors - See Fig. 32-35)

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Szczerba in view of Jung and in further view of Hirate et al. (Us 2021/0041263 A1, “Hirate”).

	Regarding claim 12, Szczerba further teaches: 

further comprising: receiving, by the controller, a front image from the DAS 10sensor after the own vehicle enters a main road, detecting a total number of lanes from the front image, (Visual data, i.e., front image from the DAS sensor, may be used to determine which lane, e.g., far left of three, the vehicle is traveling in - See at least ¶ [0157])

	Szczerba does not explicitly disclose comparing the detected total number of lanes and the number of lanes of the navigation information, and correcting the number of lanes. However, Hirate discloses a map information updating system and a map information updating program and teaches:

comparing the detected total number of lanes and the number of lanes of the navigation information, and correcting the number of lanes. (The control part 20 first compares the number of lanes indicated by the map lane structure information 30b, i.e., navigation information, with the number of lanes indicated by the image lane structure information 30c, i.e., the detected total number of lanes, and when a difference between the numbers of lanes exceeds the criterion, all elements serve as an update target, i.e., the number is corrected - See at least ¶ [0062]-[0063])

	In summary, Szczerba may receive lane information based on GPS location and may measure lane information utilizing an imaging device. Further, Szczerba may determine the number of lanes on the road and the lane in which the vehicle is travelling. Szczerba does not explicitly teach comparing the detected total number of lanes and the number of lanes of the navigation information, and correcting the number of lanes. However, Hirate discloses a map information updating system and a map information updating program and discloses updating map information based on the current image of the lane. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the lane of travel on windshield heads-up display of Szczerba to provide for map updating, as taught in Hirate, to increase the possibility that a lane structure indicated by map information can be updated to map information that corresponds to reality. (At Hirate ¶ [0005])	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.L.C./Examiner, Art Unit 3662    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662